By the Court,
Fisher, C. J.:
We think the court below erred in dismissing plaintiff’s bill. The laws of Wyoming invest the court with very extended powers in chancery cases. The chancellor is invested with the power to grant the prayer of the bill, to dismiss the bill, or to grant such relief as shall be in accordance with justice and good conscience. Now, Finfrock being released from all liability on account of the bond or judgment obtained thereon, leaves Trabing liable for the whole amount. And by the dismissal of his bill he becomes liable to pay the judgment, interest and cost, and at the same time deprived of the priv*303ilege of proceeding against Einfrock for contribution. Surely this cannot be explained upon any equitable hypothesis. "We therefore think the proper order would have been to modify the claim as .provided, for in section 511 of the code of 1873, and that unless the plaintiff in the. judgment on the bond would accept of such modified order, that then the injunction should have been granted as prayed for.
This court therefore order and decree that upon the plaintiff in this action paying to the board of county commissioners of Albany county the sum of two hundred and fifty dollars, with interest from the date of the release given to Einfrock and the costs, that the said board shall execute a full release and satisfaction,'and that upon their failure to comply with this order, that then the injunction be made perpetual. This action is based upon the provisions of sections 512 and 513 of the statutes of Wyoming, 1873, which invests this cofirt with the power to reverse, vacate or modify any judgment rendered or final order made by the district court or any judge thereof.